Determination unanimously annulled, on the law, without costs, and petition granted to the extent of remitting the matter to the State Division of Human Rights for further proceedings on this complaint, in accordance with the following memorandum: The Division’s failure to conduct a confrontation conference or otherwise address the issues raised by petitioner’s response to the field investigation report renders the determination of no probable cause capricious (see, State Div. of Human Rights v Gaylord Bros., 112 AD2d 726; State Div. of Human Rights v American Can Co., 112 AD2d 776; Bachman v State Div. of Human Rights, 104 AD2d 111, 115; Matter of Gregory v New York State Human Rights Appeal Bd., 64 AD2d 775, 776). (Proceeding pursuant to Executive Law § 298.) Present — Callahan, J. P., Boomer, Green, Pine and Schnepp, JJ.